 

Exhibit 10.116

 

THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT AND THE
SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT OR
APPLICABLE EXEMPTION OR SAFE HARBOR PROVISION.

 

COMMON STOCK PURCHASE WARRANT

 

CLEAN ENERGY TECHNOLOGIES, INC.

 

Warrant Shares: 1,500,000 Initial Issue Date: August 18, 2020

 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, LGH Investments, LLC, a Wyoming limited liability company, or its
assigns (the “Investor” or the “Holder”) is entitled, upon the terms and subject
to the limitations on exercise and the conditions hereinafter set forth, at any
time on or after the Initial Issue Date (the “Initial Exercise Date”) and on or
prior to the close of business on the two (two) year anniversary of the Initial
Exercise Date (as subject to adjustment hereunder, the “Termination Date”), to
subscribe for and purchase from Clean Energy Technologies, Inc., a Nevada
corporation (the “Issuer” or the “Company”), up to 1,500,000 shares (as subject
to adjustment herein, the “Warrant Shares”) of common stock, par value of
$0.001, of the Company (the “Common Stock”). The purchase price of one share of
Common Stock under this Warrant shall be equal to the Exercise Price, as defined
in Section 1.2.

 

ARTICLE 1

EXERCISE RIGHTS

 

The Holder will have the right to exercise this Warrant to purchase shares of
Common Stock as set forth below. Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in that certain Securities
Purchase Agreement, dated August 13, 2020 between the Company and the Holder
(the “Purchase Agreement”).

 

1.1 Exercise of Warrant. Exercise of the purchase rights represented by this
Warrant may be made, in whole or in part, from and after the Initial Exercise
Date, and then at any time, by delivery to the Company (or such other office or
agency of the Company as it may designate by notice in writing to the registered
Holder at the address of the Holder appearing on the books of the Company) of a
duly executed facsimile or emailed copy of the Notice of Exercise form annexed
hereto. Within three (3) Business Days following the date of exercise as
aforesaid, the Holder shall deliver the aggregate Exercise Price for the shares
specified in the applicable Notice of Exercise by wire transfer or check drawn
on a United States bank unless the cashless exercise procedure specified in
Section 1.3 below is specified in the applicable Notice of Exercise. Partial
exercises of this Warrant resulting in purchases of a portion of the total
number of Warrant Shares available hereunder shall have the effect of lowering
the outstanding number of Warrant Shares purchasable hereunder in an amount
equal to the applicable number of Warrant Shares purchased. The Holder and the
Company shall maintain records showing the number of Warrant Shares purchased
and the date of such purchases. The Company shall deliver any objection to any
Notice of Exercise form within seventy-two (72) hours of receipt of such notice.
The Holder and any assignee, by acceptance of this Warrant, acknowledge and
agree that, by reason of the provisions of this paragraph, following the
purchase of a portion of the Warrant Shares hereunder, the number of Warrant
Shares available for purchase hereunder at any given time may be less than the
amount stated on the face hereof. “Business Day” shall mean any day on which the
banks are open for business in New York, New York.

 

 1 

 

 

1.2 Exercise Price. The exercise price per share of Common Stock under this
Warrant shall be $0.04 (four cents) per share, subject to adjustment hereunder
(the “Exercise Price”).

 

1.3 Cashless Exercise. To the extent this Warrant is not previously exercised,
and if the Market Price of one Warrant Share is greater than the Exercise Price,
the Holder may elect to receive Warrant Shares, in lieu of a cash exercise,
equal to the value of this Warrant determined in the manner described below (or
of any portion thereof remaining unexercised) by surrender of this Warrant and a
Notice of Exercise, in which event the Company shall issue to Holder a number of
Shares computed using the following formula:

 

X = Y (A-B)

      A

 

  Where X =   the number of Warrant Shares to be issued to Holder.           Y =
  the number of Warrant Shares that the Holder elects to purchase under this
Warrant (at the date of such calculation).           A =   the highest traded
price in the five trading days immediately preceding the date on which Holder
elects to exercise this Warrant by means of a “cashless exercise,” as set forth
in the applicable Notice of Exercise;           B =   Exercise Price (as
adjusted to the date of such calculation).

 

1.4 Delivery of Warrant Shares. Warrant Shares purchased hereunder will be
delivered to Holder by 2:30 pm EST within five (5) Business Days of Notice of
Exercise by “DWAC/FAST” electronic transfer (such date, the “Warrant Share
Delivery Date”). For example, if Holder delivers a Notice of Exercise to the
Company at 5:15 pm eastern time on Monday January 1st, the Company’s transfer
agent must deliver shares to Holder’s broker via “DWAC/FAST” electronic transfer
by no later than 2:30 pm eastern time on Monday, January 8th. The Warrant Shares
shall be deemed to have been issued, and Holder or any other person so
designated to be named therein shall be deemed to have become a holder of record
of such shares for all purposes, as of the date of delivery of the Notice of
Exercise. Holder may assess penalties or liquidated damages (both referred to
herein as “penalties”) as follows. For each exercise, in the event that shares
are not delivered by the fifth Business Day (inclusive of the day of exercise),
the Company shall pay the Holder in cash a penalty of $500.00 per day for each
day after the fifth Business Day (inclusive of the day of exercise) until share
delivery is made. The Company will not be subject to any penalties once its
transfer agent correctly processes the shares to the DWAC system.

 

1.5 Delivery of Warrant. The Holder shall not be required to physically
surrender this Warrant to the Company. If the Holder has purchased all of the
Warrant Shares available hereunder and the Warrant has been exercised in full,
this Warrant shall automatically be cancelled without the need to surrender the
Warrant to the Company for cancellation. If this Warrant shall have been
exercised in part, the Company shall, at the request of Holder and upon
surrender of this Warrant, at the time of delivery of the Warrant Shares,
deliver to the Holder a new Warrant evidencing the rights of the Holder to
purchase the unpurchased Warrant Shares called for by this Warrant, which new
Warrant shall in all other respects be identical with this Warrant and, for
purposes of Rule 144, shall tack back to the original date of this Warrant.

 

 2 

 

 

1.6 Warrant Exercise Rescission Rights. If the Warrant Shares are not delivered
by DWAC/FAST electronic transfer or in accordance with the timeframe stated in
Section 1.5, Holder may, at any time prior to selling those Warrant Shares
rescind such exercise, in whole or in part, in which case the Company must,
within three (3) days of receipt of notice from the Holder, repay to the Holder
the portion of the exercise price so rescinded and reinstate the portion of the
Warrant and equivalent number of Warrant Shares for which the exercise was
rescinded and, for purposes of Rule 144, such reinstated portion of the Warrant
and the Warrant Shares shall tack back to the original date of this Warrant. If
Warrant Shares were issued to Holder prior to Holder’s rescission notice, upon
return of payment from the Company, Holder will, within three (3) days of
receipt of payment, commence procedures to return the Warrant Shares to the
Company.

 

1.7 Charges, Taxes and Expenses. Issuance of Warrant Shares shall be made
without charge to the Holder for any issue or transfer tax or other incidental
expense in respect of the issuance of such shares, all of which taxes and
expenses shall be paid by the Company, and such Warrant Shares shall be issued
in the name of the Holder or in such name or names as may be directed by the
Holder. The Company shall pay all transfer agent fees required for same-day
processing of any Notice of Exercise.

 

1.8 Holder’s Exercise Limitations. Unless otherwise agreed in writing by both
the Company and the Holder, at no time will the Holder exercise any amount of
this Warrant to purchase Common Stock that would result in the Holder owning
more than 4.99% of the Common Stock outstanding of the Company (the “Beneficial
Ownership Limitation”). Upon the written or oral request of Holder, the Company
shall within twenty-four (24) hours confirm orally and in writing to the Holder
the number of shares of Common Stock then outstanding.

 

1.9 Physical Delivery of Warrant Shares. In the event that the Warrant Shares
are required by securities laws to contain a restrictive legend, then the Holder
shall be delivered a physical certificate representing the Warrant Shares within
ten (10) business days, notwithstanding anything contained herein in Sections
1.4, 1.5 and 1.6, which sections shall be deemed inapplicable to the Warrant
exercise being completed by the Holder.

 

ARTICLE 2

ADJUSTMENTS

 

2.1 Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding: (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company upon
exercise of this Warrant), (ii) subdivides outstanding shares of Common Stock
into a larger number of shares, (iii) combines (including by way of reverse
stock split) outstanding shares of Common Stock into a smaller number of shares,
or (iv) issues by reclassification (or issues by reorganization) of shares of
the Common Stock any shares of capital stock of the Company, then in each case
the Exercise Price shall be multiplied by a fraction of which the numerator
shall be the number of shares of Common Stock (excluding treasury shares, if
any) outstanding immediately before such event and of which the denominator
shall be the number of shares of Common Stock outstanding immediately after such
event, and the number of shares issuable upon exercise of this Warrant shall be
proportionately adjusted such that the aggregate Exercise Price of this Warrant
shall remain unchanged. Any adjustment made pursuant to this Section 2.1 shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or reclassification (or reorganization).

 

2.2 [Blank]

 

 3 

 

 

2.3 Pro Rata Distributions. If the Company, at any time while this Warrant is
outstanding, shall distribute to all holders of Common Stock (and not to the
Holder) evidences of its indebtedness or assets (including cash and cash
dividends) or rights or warrants to subscribe for or purchase any security other
than the Common Stock, then in each such case the Exercise Price shall be
adjusted by multiplying the Exercise Price in effect immediately prior to the
record date fixed for determination of stockholders entitled to receive such
distribution by a fraction of which the denominator shall be the VWAP determined
as of the record date mentioned above, and of which the numerator shall be such
VWAP on such record date less the then per share fair market value at such
record date of the portion of such assets or evidence of indebtedness or rights
or warrants so distributed applicable to one outstanding share of the Common
Stock as determined by the Board of Directors in good faith. In either case the
adjustments shall be described in a statement provided to the Holder of the
portion of assets or evidences of indebtedness so distributed or such
subscription rights applicable to one share of Common Stock. Such adjustment
shall be made whenever any such distribution is made and shall become effective
immediately after the record date mentioned above.

 

2.4 Notice to Holder. Whenever the Exercise Price is adjusted pursuant to any
provision of this Article 2, the Company shall promptly notify the Holder (by
written notice) setting forth the Exercise Price after such adjustment and any
resulting adjustment to the number of Warrant Shares and setting forth a brief
statement of the facts requiring such adjustment.

 

ARTICLE 3

COMPANY COVENANTS

 

3.1 No Adverse Actions. Except and to the extent as waived or consented to by
the Holder, the Company shall not by any action, including, without limitation,
amending its certificate of incorporation or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Warrant, but will at all times in
good faith assist in the carrying out of all such terms and in the taking of all
such actions as may be necessary or appropriate to protect the rights of Holder
as set forth in this Warrant against impairment. Without limiting the generality
of the foregoing, the Company will (i) not increase the par value of any Warrant
Shares above the amount payable therefor upon such exercise immediately prior to
such increase in par value, (ii) take all such action as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and non-assessable Warrant Shares upon the exercise of this Warrant, and (iii)
use commercially reasonable efforts to obtain all such authorizations,
exemptions or consents from any public regulatory body having jurisdiction
thereof, as may be, necessary to enable the Company to perform its obligations
under this Warrant.

 

ARTICLE 4

MISCELLANEOUS

 

4.1 Representation by the Holder. The Holder, by the acceptance hereof,
represents and warrants that it is acquiring this Warrant and, upon any exercise
hereof, will acquire the Warrant Shares issuable upon such exercise, for its own
account and not with a view to or for distributing or reselling such Warrant
Shares or any part thereof in violation of the Securities Act or any applicable
state securities law, except pursuant to sales registered or exempted under the
Securities Act.

 

4.2 Transferability. Subject to compliance with any applicable securities laws,
this Warrant and all rights hereunder (including, without limitation, any
registration rights) are transferable, in whole or in part, by a written
assignment of this Warrant duly executed by the Holder or its agent or attorney.
If necessary to obtain a new warrant for any assignee, the Company, upon
surrender of this Warrant, shall execute and deliver a new Warrant or Warrants
in the name of the assignee or assignees, as applicable, and in the denomination
or denominations specified in such instrument of assignment, and shall issue to
the assignor a new Warrant evidencing the portion of this Warrant not so
assigned, and such new Warrants, for purposes of Rule 144, shall tack back to
the original date of this Warrant. The Warrant, if properly assigned in
accordance herewith, may be exercised by a new holder for the purchase of
Warrant Shares without having a new Warrant issued.

 

 4 

 

 

4.3 Assignability. The Company may not assign this Warrant without prior written
consent of the Holder. This Warrant will be binding upon the Company and its
successors, and will inure to the benefit of the Holder and its successors and
assigns, and may be assigned by the Holder to anyone of its choosing without the
Company’s approval.

 

4.4 Notices. Any notice required or permitted hereunder must be in writing and
either personally served, sent by facsimile or email transmission, or sent by
overnight courier. Notices will be deemed effectively delivered at the time of
transmission if by facsimile or email, and if by overnight courier the Business
Day after such notice is deposited with the courier service for delivery.

 

4.5 Governing Law, Legal Proceedings, and Arbitration. THIS WARRANT WILL BE
GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF
THE STATE OF CALIFORNIA, WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF. ANY ACTION BROUGHT BY EITHER PARTY AGAINST THE OTHER ARISING OUT OF OR
RELATED TO THIS WARRANT, OR ANY OTHER AGREEMENTS BETWEEN THE PARTIES, SHALL BE
COMMENCED ONLY IN THE STATE OR FEDERAL COURTS OF GENERAL JURISDICTION LOCATED IN
THE STATE OF CALIFORNIA, EXCEPT THAT ALL SUCH DISPUTES BETWEEN THE PARTIES SHALL
BE SUBJECT TO ALTERNATIVE DISPUTE RESOLUTION THROUGH BINDING ARBITRATION UPON
AGREEMENT BY PARTIES. The Parties agree that, in connection with any such
arbitration proceeding, each shall submit or file any claim which would
constitute a compulsory counterclaim within the same proceeding as the claim to
which it relates. Any such claim that is not submitted or filed in such
proceeding shall be waived and such party will forever be barred from asserting
such a claim. The Parties agree to submit to the jurisdiction of such courts or
to such arbitration panel, as the case may be.

If the Investor elects alternative dispute resolution by arbitration, the
arbitration proceedings shall be conducted in California and administered by the
American Arbitration Association in accordance with its Commercial Arbitration
Rules and Mediation Procedures in effect on the Initial Issue Date of this
Warrant, except as modified by this Warrant. The American Arbitration
Association must receive the demand in writing and signed by both Parties for
arbitration prior to the date when the institution of legal or equitable
proceedings would be barred by the applicable statute of limitations, unless
legal or equitable proceedings between the parties have already commenced, and
the receipt by the American Arbitration Association of a written demand for
arbitration also shall constitute the institution of legal or equitable
proceedings for statute of limitations purposes. The parties shall be entitled
to limited discovery at the discretion of the arbitrator(s) who may, but are not
required to, allow depositions. The parties acknowledge that the arbitrators’
subpoena power is not subject to geographic limitations. The arbitrator(s) shall
have the right to award individual relief which he or she deems proper under the
evidence presented and applicable law and consistent with the parties’ rights
to, and limitations on, damages and other relief as expressly set forth in this
Warrant. The award and decision of the arbitrator(s) shall be conclusive and
binding on the Parties, and judgment upon the award may be entered in any court
of competent jurisdiction. The Investor reserves the right, but shall have no
obligation, to advance the Issuer’s share of the costs, fees and expenses of any
arbitration proceeding, including any arbitrator fees, in order for such
arbitration proceeding to take place, and by doing so will not be deemed to have
waived or relinquished its right to seek the recovery of those amounts from the
arbitrator, who shall provide for such relief in the final award, in addition to
the costs, fees, and expenses that are otherwise recoverable. The foregoing
agreement to arbitrate shall be specifically enforceable under applicable law in
any court having jurisdiction thereof.

 

 5 

 

 

4.6 Delivery of Process by Holder to the Company. In the event of any action or
proceeding by Holder against the Company, and only by Holder against the
Company, service of copies of summons and/or complaint and/or any other process
which may be served in any such action or proceeding may be made by Holder via
U.S. Mail, overnight delivery service such as FedEx or UPS, email, fax, or
process server upon mailing or delivering a copy of such process to the Company
at its last known address as set forth in its most recent SEC filing.

 

4.7 No Rights as Stockholder Until Exercise. This Warrant does not entitle the
Holder to any voting rights, dividends or other rights as a stockholder of the
Company prior to the exercise hereof as set forth in Section 1.1. So long as
this Warrant is unexercised, this Warrant carries no voting rights and does not
convey to the Holder any “control” over the Company, as such term may be
interpreted by the SEC under the Securities Act or the Exchange Act, regardless
of whether the price of the Company’s Common Stock exceeds the Exercise Price.

 

4.8 Limitation of Liability. No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of the Holder,
shall give rise to any liability of the Holder for the purchase price of any
Common Stock or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.

 

4.9 Attorney’s Fees. In the event any attorney is employed by either party to
this Warrant with regard to any legal or equitable action, arbitration or other
proceeding brought by such party for the enforcement of this Warrant or because
of an alleged dispute, breach, default or misrepresentation in connection with
any of the provisions of this Warrant, the prevailing party in such proceeding
will be entitled to recover from the other party reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which the
prevailing party may be entitled.

 

4.10 Opinion of Counsel. In the event that an opinion of counsel is needed for
any matter related to this Warrant, Holder has the right to have any such
opinion provided by its counsel.

 

4.11 Amendment; Waivers. The term “Warrant” and all references thereto, as used
throughout this instrument, means this instrument as originally executed, or if
later amended or supplemented, then as so amended or supplemented. No provision
of this Warrant may be waived, modified, supplemented or amended except in a
written instrument signed, in the case of an amendment, by the Company and the
Holder, or in the case of a waiver, by the party against whom enforcement of any
such waived provision is sought. No waiver of any default with respect to any
provision, condition or requirement of this Warrant shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any part to exercise any right hereunder in any manner
impair the exercise of any such right.

 

4.12 Nonwaiver. No course of dealing or any delay or failure to exercise any
right hereunder on the part of Holder shall operate as a waiver of such right or
otherwise prejudice the Holder’s rights, powers or remedies.

 

4.13 No Shorting. Holder agrees that so long as this Warrant remains unexercised
in whole or in part, Holder will not enter into or effect any “short sale” of
the common stock or hedging transaction which establishes a net short position
with respect to the common stock of the Company. The Company acknowledges and
agrees that as of the date of delivery to the Company of a fully and accurately
completed Notice of Exercise, Holder immediately owns the common shares
described in the Notice of Exercise and any sale of those shares issuable under
such Notice of Exercise would not be considered short sales.

 6 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

 

  COMPANY: CLEAN ENERGY TECHNOLOGIES, INC.         By:           Name: Kambiz
Mahdi         Title: Chief Executive Officer         HOLDER: LGH INVESTMENTS,
LLC         By:           Name: Lucas Hoppel         Title: Managing Member

 

 7 

 

 

NOTICE OF EXERCISE

 

TO:           CLEAN ENERGY TECHNOLOGIES, INC.

 

(1) The undersigned hereby elects to purchase                      Warrant
Shares of the Company pursuant to the terms of the attached Warrant (only if
exercised in full), and tenders herewith payment of the exercise price in full,
together with all applicable transfer taxes, if any.

 

(2) Payment shall take the form of (check applicable box):

 

  [  ] in lawful money of the United States; or       [  ] the cancellation of
such number of Warrant Shares as is necessary, in accordance with the formula
set forth in Section 1.3, to exercise this Warrant with respect to the maximum
number of Warrant Shares purchasable pursuant to the cashless exercise procedure
set forth in Section 1.3.

 

(3) Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:

 

____________________________________

 

The Warrant Shares shall be delivered to the following DWAC Account Number:

 

____________________________________

 

____________________________________

 

____________________________________







  

(4) Accredited Investor. The undersigned is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended.

 

Name:     Date:    

 

  

 